DocuSign Envelope ID: 3CC67683-E4F2-4654-8E62-21523C639EB0
                             Case 20-03052-lkg          Doc 1-1    Filed 11/23/20       Page 1 of 10




                                              Retainer Agreement

               9      We fight for you. Once you sign, we will work tirelessly and fight for your rights to get you on
                      the path to financial freedom.



               9      We start work immediately. We will start by immediately taking your creditor calls and
                      preparing your case. As soon as your payment plan is completed, we will get you filed for
                      bankruptcy.



               9      We have no hidden fees. This retainer confirms the attorney fees you discussed earlier with us.
                      There are no hidden extra charges. If anything in your circumstances does change, we will
                      always discuss with you.



               9      We are always available for you. If at any time you need to speak with us we are available
                      from 7am to 8pm or by email. We answer 80% of our calls in 20 seconds or less.



            We are delighted to welcome you to UpRight Law. You will be joining our family of tens of thousands of
            clients on the path to financial freedom.



               Please sign and return this retainer agreement as soon as possible so we can
                                  start work on your case without delay!


            If you have any questions or concerns, please contact us on (888) 408 9779




            Kevin Chern

            Managing Partner




                                                             Exhibit 1
                                                                                                BRUCKER 000001
DocuSign Envelope ID: 3CC67683-E4F2-4654-8E62-21523C639EB0
                               Case 20-03052-lkg \stenh\
                                                   Doc 1-1                 Filed 11/23/20       Page 2 of 10
                                                         Upright Law LLC
            ATTORNEY-CLIENT LEGAL SERVICES AGREEMENT FOR CHAPTER 7 BANKRUPTCY
                                                                  \sten\
                     This Agreement is executed between {!Upright
                                                           }      Law LLC                            (“Firm”) and the undersigned
            (“Client”).    The undersigned Partner of Firm has authorized Firm to affix Partner’s digital signature upon this
            Agreement (“Agreement”). Agreement is subject to Partner’s further review and approval after consultation with
            Client. Agreement contemplates bankruptcy related services (“Services”) ONLY and no other representation. The
            Partner will review this Agreement with Client, including which chapter of bankruptcy Client is eligible for.


            1.       Type of Bankruptcy Representation and Scope of Services. Client hires Firm (and not any specific
            attorney) to provide Services. Firm will immediately begin providing Services and accrue billable time. Services
            include all representation to complete Client’s legal matter, except Agreement does not include representation in any
            objection to discharge, adversary proceeding or any heavily contested matter or Services that could not have been
            contemplated after reasonable diligence by Firm when this Agreement was signed (“Additional Services”). Firm
            requires upfront payment for Additional Services, which are billed at $395.00 per hour for attorney time (or the
            highest hourly rate permitted in Client’s jurisdiction) and $125.00 per hour for paraprofessional time billed in six-
            minute increments.

            2.       Type of Fee (“Fee”). Client hires Firm under a “FLAT FEE” Agreement whereby Firm agrees to provide
            Services for a fixed amount of $XX\afee\XX,
                                             1725.00    plus the Bankruptcy Court filing fee of $XX\ffee\XX
                                                                                                  335.00    for a total Flat
            Fee of $XX\tfee\XX
                     2060.00   (“Total Flat Fee”). Because this is a flat fee representation, Firm will not provide a monthly
            accounting. Fee is earned when paid and immediately becomes property of Firm. Fees will be placed into Firm’s
            general expense/operating account and NOT into any Firm IOLTA client trust fund account. Client has sixty days
            from Client’s final payment of Fees to turn in all requested documents or, if Firm has to spend additional time
            collecting documents due to Client’s unreasonable delay, Client may be charged an additional Flat Fee of $375.00,
            and any amounts on deposit with Firm to pay filing fees or other costs will be applied toward that $375.00 Fee. No
            Chapter 7 petition will be filed until all Fees and costs are paid in full and Client provides all documents. The Flat
            Fee may increase if Client gives inaccurate information during the course of Firm’s representation.

            3.       Payment Term and Authorization. Client may only use a debit card, but not a credit card to pay for
            Services.     Client, who lives in zip code XX\bzip\XX,
                                                        62232       is a duly authorized signor on the account ending in
            XX\last4\XX,
             7909        expiring XX\xpd\XX.
                                   04/22     Firm is authorized to charge account ending in XX\last4\XX,
                                                                                             7909        the Total Flat
            Fee of $XX\tfee\XX,
                     2060.00    by single/recurring debits. Client authorizes Firm to adjust debits as necessary to fully pay the
            Total Flat Fee. Client may cancel future payments only by written notice at least five days in advance. This
            authorization is effective until Client has paid the Total Flat Fee or has cancelled the authorization. Firm’s authority
            to deduct funds from Client’s account ceases upon payment in full of Total Flat Fee, and under no circumstances
            may the firm deduct funds from the client’s account after the case has been filed. Firm is not responsible for
            damages/costs/fees related to authorized payments. Client will be charged $25.00 for each bounced payment.




                                                                 Exhibit 1
                                                                                                         BRUCKER 000002
DocuSign Envelope ID: 3CC67683-E4F2-4654-8E62-21523C639EB0
                               Case 20-03052-lkg           Doc 1-1        Filed 11/23/20         Page 3 of 10


            4.         Virtual Representation. Firm represents Client primarily through means of telephonic and online
            communication via email, phone or computer-based virtual meeting room, and not face-to-face at a physical office.
            Client has elected to use Firm, in part, because Client finds this service to be more efficient and convenient. Client
            has the right to meet with Partner in person at a mutually agreeable time and location.

            5.         Refund Policy. If Client cancels, Client will be charged for all Services up to the date of cancellation.
            Firm will provide an accounting along with any unearned portion of the Fee.

            6.         Debtor’s Obligations to Pay Credit Counseling/Debtor Education. In addition to the Flat Fee, Client is
            obligated to obtain/pay for: (a) Pre-filing credit counseling and (b) post-filing debtor education instructional course.

            7.         Limited Power of Attorney. Client agrees that the signature on this contract also grants Firm a limited
            power of attorney to affix its signature to any authorization forms required to (a) obtain tax information from any
            third party tax preparer, accountant, state or federal taxing authorities or any other party in possession of any type of
            tax information/returns related to Client, including, but not limited to copies of Client’s tax returns and/or
            transcripts, and (b) obtain due diligence products from third parties including, but not limited to, real estate
            appraisals and/or comparative market analyses, title searches, asset searches, personal property valuations, and credit
            reports.

            8.         I/WE UNDERSTAND THAT THE INFORMATION DISCLOSED IN THE PETITION IS GIVEN
            UNDER PENALTY OF PERJURY AND THAT THE FEDERAL PENALTY FOR PERJURY MAY
            INCLUDE IMPRISONMENT AND HEAVY FINES.

                                                                        \cd\
                                                                  
                                                                     \hd1\
                                                       DATED:

                                                                                               \sten\
                        CLIENT(S):                                                   FIRM:     Upright Law LLC
                                                                                               A Debt Relief Agency

                                                                                                   \pafn\
                              Client:   \s1\                                     For Firm:     /s/ William Mueller
                                        \prapfn\                                               \pafn\
                               Print: Jamie Brucker                                   Print:   William Mueller




                              Client:   \s2\
                                        \spapfn\
                               Print: Angela Brucker




                                                                  Exhibit 1
                                                                                                          BRUCKER 000003
DocuSign Envelope ID: 3CC67683-E4F2-4654-8E62-21523C639EB0
                               Case 20-03052-lkg          Doc 1-1        Filed 11/23/20        Page 4 of 10


                                              CONSENT TO RECEIVE AUTOMATED CALLS



                     By signing below, you represent that you are the subscriber, owner and/or customary user of the telephone
            number(s) that follow and that you consent to be called by the firm, or persons acting on the firm's behalf, at each
            number. You also consent to be called by the firm, or persons acting on the firm's behalf, at any telephone
            number(s) you provide to the firm in the future and at any number(s) from which you place a call to the firm. You
            agree that the firm, on behalf of itself or others, may place calls or send messages to you at those numbers using an
            artificial or pre-recorded voice and/or an automatic telephone dialing system regarding services the firm believes
            may be beneficial to you. By signing below and providing contact numbers at which you may be reached, you
            expressly consent to receive such contacts. Your eligibility to qualify for the firm's services does not depend on you
            agreeing to receive such contacts.




                                                                         \cd\
                                                                    \hd1\
                                                                   
                                                     DATED:




                      Client:          \s1\                                          Client:    \s2\

                      Print:     Jamie Brucker                                        Print:   Angela Brucker




                      Mobile Phone Number:                    \prapfn\


                      Home Phone Number:                     \praphp\
                                                        6189272476


                      Additional Phone Number:                \prapp\


                      Spouse Phone Number:




                                                                Exhibit 1
                                                                                                        BRUCKER 000004
DocuSign Envelope ID: 3CC67683-E4F2-4654-8E62-21523C639EB0
                             Case 20-03052-lkg            Doc 1-1      Filed 11/23/20         Page 5 of 10


                   A DEBT RELIEF AGENCY, DISCLOSURES TO AN ASSISTED PERSON IN RELATION TO
                                        A BANKRUPTCY CONSULTATION


            Please note this form is mandated by statute, it may or may not correctly make you understand the full extent of the
            laws related to filing bankruptcy.
            Section 527 of the Bankruptcy Code requires a Debt Relief Agency to provide an assisted person with the following
            information:

                                                RULES FOR FILING BANKRUPTCY
                                              Notice required under 11 U.S.C. Section 527(a)


            If you do not follow these rules you could be subject to Criminal Sanctions including JAIL and FINES. If you
            do not follow these rules your case will be dismissed and you may not be able to re-file your case.
            Rule #1 – The information you give, or are required to give, to an attorney, a staff member of the law firm, the
            Bankruptcy Trustee, or the Bankruptcy Court that is provided with your petition, or that is required to be provided
            with your petition, and during the case must be complete, accurate, and truthful, at all times, before filing and
            thereafter.
            Rule #2 – Everything you own (all assets) and every debt you owe including family members (all liabilities) must be
            completely and accurately disclosed in the documents filed to commence this case. Bankruptcy is not a “pick and
            choose” proceeding. You do not leave some debts in and leave some debts out. Everything must be included and
            disclosed. You must value each item you own at the rate it would cost you to replace the item with one of the same
            condition, age, and usefulness and you are required to undertake a reasonable inquiry to establish such value.
            Rule #3 – You will be required to complete a current monthly budget. This will be performed with your attorney.
            This budget will be based on your Current Monthly Income and your regular monthly expenses. This Current
            Monthly Income is more than just that paid to you by your employer and will include any income received in the past
            6 months commencing with the first full month before your bankruptcy filing. This could include government
            assistance, social security, unemployment, or side jobs or any other sources. The regular expense should be as close
            as possible and should be based on a reasonable inquiry which you are required to undertake.
            Rule #4 – The Bankruptcy Code requires you to perform certain tasks including filing certain documents with the
            Court. Your attorney will notify you of the need and time limits for performing these tasks. If you fail to meet these
            deadlines your case will automatically be dismissed and you may be barred from re-filing a case.
            All of the information you provide will be subject to audit by the United States Department of Justice, through
            the United States Attorney and the United States Trustee. If you fail to provide this information your case may
            be dismissed and you may be sanctioned by the Court. If you act dishonestly you may be subject to criminal
            sanctions as well.




                                                                Exhibit 1
                                                                                                       BRUCKER 000005
DocuSign Envelope ID: 3CC67683-E4F2-4654-8E62-21523C639EB0
                             Case 20-03052-lkg             Doc 1-1       Filed 11/23/20        Page 6 of 10


                        IMPORTANT INFORMATION ABOUT BANKRUPTCY ASSISTANCE SERVICES
                             FROM AN ATTORNEY OR BANKRUPTCY PETITION PREPARER
                                         Pursuant to 11 U.S.C. Section 527(b)


            - If you decide to seek bankruptcy relief, you should be advised that you can represent yourself in all matters
            connected with the bankruptcy.
            - If you decide to seek bankruptcy relief, you should be advised that you can hire an attorney to represent you.
            - If you decide to seek bankruptcy relief, you should be advised that in some areas you may hire a bankruptcy
            petition preparer who is not an attorney.


            THE LAW REQUIRES AN ATTORNEY TO GIVE YOU A WRITTEN CONTRACT SPECIFIYING
            WHAT THE ATTORNEY WILL DO FOR YOU AND HOW MUCH IT WILL COST. ASK TO SEE THIS
            CONTRACT BEFORE YOU HIRE AN ATTORNEY.


            Although bankruptcy cases can be complex, many of the procedures and cases are routine. Before filing a
            bankruptcy case, you or your attorney should analyze your eligibility for different forms of debt relief available
            under the Bankruptcy Code and which form of relief is most beneficial to you. Be sure you understand the relief you
            can obtain and its limitations.
            To file a bankruptcy case, documents called Petition, Schedules, and Statement of Financial Affairs, and in some
            cases a Statement of Intention need to be prepared correctly and filed with the bankruptcy court. You will have to
            pay a filing fee to the bankruptcy court.
            Once your case is filed, you will have to attend a first meeting of creditors where you will be questioned under oath
            by a court official called a “trustee.” At this meeting you may also be questioned by your creditors.
            If you chose to file a Chapter 7 case, you may be asked to reaffirm a debt. You may want help deciding whether to
            do so. A creditor is not permitted to coerce you into reaffirming your debts.
            If you chose to file a Chapter 13 case in which you repay your creditors what you can afford over 3 to 5 years, you
            may also want help with preparing your Chapter 13 plan and with the confirmation hearing on your plan which will
            be before a Federal Bankruptcy Judge.
            If you select another type of relief under the Bankruptcy Code other than chapter 7 or chapter 13, you will want to
            find out what should be done from someone familiar with that type of relief.
            Your bankruptcy case may also involve litigation. You are generally permitted to represent yourself in litigation in
            bankruptcy court. BE AWARE - Only an attorney can give you legal advice and can represent you in court.
            Bankruptcy petition preparers may not give you legal advice or represent you in Court or otherwise.




                                                                 Exhibit 1
                                                                                                         BRUCKER 000006
DocuSign Envelope ID: 3CC67683-E4F2-4654-8E62-21523C639EB0
                              Case 20-03052-lkg            Doc 1-1       Filed 11/23/20        Page 7 of 10


                                                        CLIENT INSTRUCTIONS
                                                     Pursuant to 11 U.S.C. Section 527(c)

                                                               DEFINITIONS

                1. Replacement Value – Certain sections of the Bankruptcy Code will require you to determine the value of
                your personal and real property. We will provide you assistance with this calculation but we are required under
                law to provide a written explanation of this term. For personal, family and household purposes the replacement
                value is the value a retail merchant selling the item would charge considering the age and condition of the item.
                The Code does not define the term “retail merchant.”
                  Example: Assume that you have a DVD player that is 3 years old. You have been using the DVD player
                  regularly and it works. The replacement value for this item would be what a used store or flea market
                  would price the item. In doing this calculation, you do not have to be precise, just reasonable. The Firm will
                  assist you with any inquires as to valuing your household items.
                2. Current Monthly Income – Under certain sections of the Bankruptcy Code you will be required to calculate
                your Current Monthly Income. This is more than what you receive every time you get a pay check. This includes
                all income you have received over the last 6 months divided by 6. This means that if you lost your job last month
                your total income for that month could be almost zero. This income even includes income that is not taxable.
                This calculation does not take into account many government benefits including social security.
                3. Calculations – If you file a Chapter 13 plan you will be required to submit a budget that calculates disposable
                income left over when you deduct your monthly expenses from your monthly income. These expenses do not
                include your payments on unsecured debts. An attorney will assist you with these calculations. If your Current
                Monthly Income is higher than the State Median Income for your household size you will be subject to a Means
                Test. This Means Test adds up your total expenses as defined by the Bankruptcy Code and other deductions
                including regular charitable donations (up to 15% of your income), school expenses, payments on 401(k)/IRA
                loans, and health insurance. If you are subject to this calculation an attorney will help you perform this task.
                4. Creditor Matrix – If you file a Chapter 13 case, you may be required to prepare and submit a master
                mailing matrix in a format approved by the Court that includes the names and addresses of all of your creditors.
                (Many Jurisdictions have now omitted that requirement). The matrix must be in three columns and in
                alphabetical order. You must also list any persons who have co-signed or guaranteed loans for you. In addition,
                the law in your jurisdiction may require that you list the following parties even if you owe them no money: the
                Internal Revenue Service, the Department of Revenue of your State, the City or County tax authority in your
                place of residence, the Office of the United States Attorney, and the Office of the State Department of Justice or
                Attorney General. All creditors have designated a specific address for the receipt of notices of bankruptcy and in
                connection therewith you must use the address designated on 2 of the most recent statements received from each
                creditor within the 90 day period before the filing of your case. If your matrix is not filed in the proper format,
                your case may be subject to dismissal by the Court.
                5. Exemptions – In order to protect your property you will need to claim applicable exemptions provided by
                State or Federal Law. The Firm will assist and advise you on the proper exemptions to claim for your case.




                                                                 Exhibit 1
                                                                                                         BRUCKER 000007
DocuSign Envelope ID: 3CC67683-E4F2-4654-8E62-21523C639EB0
                              Case 20-03052-lkg            Doc 1-1       Filed 11/23/20         Page 8 of 10


                                                     CLIENT INSTRUCTIONS
                                                 Pursuant to 11 U.S.C. Section 342(b)
                                                        Types of Bankruptcy

          Chapter 7 – Liquidation
          (The filing fee for the Clerk of the US Bankruptcy Court is currently $335.00 as of November 1, 2011, and is subject
          to change. This does not include attorney fees, due diligence expenses or other costs).
          Chapter 7 is designed for debtors who are having financial difficulties and are not able to re-pay their debts.
          If your current monthly income is above the State Median Income you will be required to perform a Means Test to
          determine if you are eligible for this type of bankruptcy relief. If you do not meet the requirements of the Means Test
          then you may be precluded from filing a Chapter 7 and have the option of converting to Chapter 13 or filing a
          Chapter 13. Under Chapter 7 a Trustee takes possession of all your property. You may claim certain property as
          exempt under State law. You can only exempt the value of property that is not subject to the liens of your creditors.
          The Trustee then liquidates the non-exempt property and uses the proceeds to pay off your creditors according to
          priorities of the Bankruptcy Code. The purpose of filing a Chapter 7 is to obtain a discharge of your existing debts.
          If, however, you are found to have committed certain kinds of improper conduct described in the Bankruptcy
          Code, your discharge may be denied by the Court, and the purpose for which you filed the bankruptcy petition will be
          defeated. Even if you receive a discharge, there are some debts that are not discharged under the law. Therefore, you
          may still be responsible for such debts as certain taxes and student loans, alimony and support payments, criminal
          restitution, and debts for death or personal injury caused by driving while intoxicated with alcohol or drugs. Under
          certain circumstances you may be able to keep property that you have purchased subject to a valid security interest.
          Some of these options include what is called redemption and the renewal or reaffirmation of an existing pre-
          bankruptcy debt. Your attorney can explain the options that are available to you.

          Chapter 13 – Repayment of All or Part of the Debts of an Individual with Regular Income
          (The filing fee for the Clerk of the US Bankruptcy Court is currently $310.00 as of November 1, 2011, and is subject
          to change. This does not include attorney fees, due diligence expenses or other costs).
          Chapter 13 is designed for individuals with a regular and stable source of income who are temporarily unable to pay
          their debts but who desire to use their best efforts and good faith to pay them in installments over a period of time
          subject to the protections afforded by the Chapter 13 rules. You are only eligible for Chapter 13 if your debts do not
          exceed certain dollar amounts set forth in the Bankruptcy Code. Under Chapter 13 you must file a plan with the
          Court to repay your creditors all or part of the money that you owe them, using your future earnings or by the
          disposition and/or abandonment of certain collateral such as land and motor vehicles. You are protected from your
          creditors in most case upon the filing of your case but your plan must be approved by the Court before it can take
          effect. Under Chapter 13, unlike Chapter 7, you may keep all of your property, both exempt and non-exempt, as long
          as you continue to make payments under the plan. After completion of payments under the plan, your debts are
          discharged except for any domestic support obligations, student loans, and certain taxes, among others.

          Chapter 11 – Reorganization
          (The filing fee for the Clerk of the US Bankruptcy Court is currently $1,717.00 as of November 1, 2011, and is
          subject to change. This does not include attorney fees, due diligence expenses or other costs).
          Chapter 11 is designed primarily for the reorganization of businesses but is also available to consumer debtors. Its
          provisions are quite complicated, and any decision for an individual to file a Chapter 11 petition should be reviewed
          with an attorney. Most Chapter 11 cases are simply too expensive for the great majority of consumer debtors. Most
          individuals are aware of the high profile Chapter 11 cases that have been filed in recent years by many of the
          commercial airlines.

          Chapter 12 – Family Farmer
          (The filing fee for the Clerk of the US Bankruptcy Court is currently $275.00 as of November 1, 2011, and is subject
          to change. This does not include attorney fees, due diligence expenses or other costs). Chapter 12 is designed to




                                                                 Exhibit 1
                                                                                                         BRUCKER 000008
DocuSign Envelope ID: 3CC67683-E4F2-4654-8E62-21523C639EB0
                              Case 20-03052-lkg            Doc 1-1       Filed 11/23/20         Page 9 of 10


          permit family farmers and fishermen to repay their debts over a period of time from future earnings and is in many
          ways similar to a Chapter 13. The eligibility requirements are restrictive, limiting its use to those who whose income
          arises primarily from a family owned farms or fisheries.

          Credit Counseling
          Reputable credit counselors can advise you on managing your money and your debts. They may also be able to
          develop a plan to repay your debts. But, most credit counselors are not reputable and charge high fees and
          contributions that will cause you to fall deeper into debt. Furthermore, many misrepresent their non-profit status
          and/or their affiliations with religious or charitable organizations. The Firm, only recommends that a person seek the
          credit counseling services of a group that has been approved by the United States Trustee Department or the
          Bankruptcy Administrator.

          Bankruptcy Crimes and Availability of Bankruptcy Papers to Law Enforcement Officials (Honesty is Required). A
          person who knowingly and fraudulently conceals assets or makes a false oath or statement under penalty of perjury,
          either orally or in writing, in connection with a case under this the bankruptcy code shall be subject to fine,
          imprisonment, or both and all information supplied by a debtor in connection with a case under this title is subject to
          examination by the Attorney General. All information supplied by a debtor in connection with a bankruptcy case is
          subject to examination by the Attorney General acting through the Office of the United States Trustee, the Office of
          the United States Attorney, and other components and employees of the Department of Justice.


          WARNING: Section 521(a)(1) of the Bankruptcy Code requires that you promptly file detailed information regarding
          your creditors, assets, liabilities, income, expenses and general financial condition. Your bankruptcy case may be
          dismissed if this information is not filed with the court within the time deadlines set by the Bankruptcy Code, the
          Bankruptcy Rules, and the local rules of the court. The documents and the deadlines for filing them are listed on
          Form B2000, which is posted at http://www.uscourts.gov/forms/bankruptcy-forms.




                                                                 Exhibit 1
                                                                                                         BRUCKER 000009
DocuSign Envelope ID: 3CC67683-E4F2-4654-8E62-21523C639EB0
                             Case 20-03052-lkg           Doc 1-1       Filed 11/23/20         Page 10 of 10


                                                  ACKNOWLEDGEMENT OF RECEIPTS



                     I/we acknowledge and certify that Firm has given to me a copy of the Rules for Filing Bankruptcy as
            required by § 527(a) of the Bankruptcy Code.


                     I/we acknowledge and certify that Firm has given to me a copy of the Important Information about
            Bankruptcy Assistance Services as required by § 527(b) of the Bankruptcy Code.


                     I/we acknowledge and certify that Firm has given to me a copy of the Client Instructions as required by §
            527(c) of the Bankruptcy Code.


                     I/we acknowledge and certify that Firm has given to me a copy of the Client Instructions as required by §
            342(b) of the Bankruptcy Code.


                     I/we acknowledge that I/we received, read, reviewed, and understand all 5 pages of
            these Disclosures.
                                                                       \cd\
                                                                 
                                                      DATED:

                                                                                             \
                      CLIENT(S):



                             Client:   \s1\
                                       \prapfn\
                              Print: Jamie Brucker



                             Client:   \s2\
                                       \spapfn\
                              Print: Angela Brucker


                      These rules and disclosures are given as a warning and not as an attempt to scare you from filing
                    bankruptcy. Bankruptcy is a right provided to you under Federal Law. These Rules are only given to
                  prevent people from intentionally abusing this by cheating and being dishonest. This notice is required by
                  law under the Bankruptcy Reform Act enacted by Congress under intense lobbying by the credit industry
                   and should not intimidate you from filing bankruptcy. Our office has assisted thousands of people with
                    filing bankruptcy. Our office has observed that almost all of our clients are honest and hardworking
                              people who, due to circumstances beyond their control, cannot repay their debts.




                                                                Exhibit 1
                                                                                                        BRUCKER 000010
